Pee Curiam
Opinion,
This is an appeal from an order of the Court of Common Pleas of Crawford County at No. 110 May Term 1976, which sustained the appeal of Bethesda Lutheran Social Services; Commonwealth of Pennsylvania; and John D. Kephart, Harold Kai, and Dennis C. Thompson, and reversed the decision of the Zoning Board of Adjustment of the City of Meadville.
The order of the lower court is affirmed on the able opinion of Judge P. Joseph Thomas, reported at 15 Crawford Legal Journal 236 (1976).
Obder
And Now, this 15th day of August, 1977, the order of the Court of Common Pleas of Crawford County at No. 110 May Term 1976 is affirmed.